 
Back to Form 10-Q [form_10-q.htm]

AT&T


RELEASE AND
SETTLEMENT AGREEMENT




This Release and Settlement Agreement (" Agreement") is entered in between AT&T
Corp. (AT&T') and Convera Corporation (identified in the AT&T contract as
"Convera"), (''Customer'').




Recitals


WHEREAS, Customer has subscribed since May 5, 2006 to AT&T Enterprise Hosting
Service under Account Number 72283 with a $660,000.00 annual usage revenue
commitment for a term of two (2) years (the "Former Service");


WHEREAS, a dispute has arisen relating to certain commitments and liabilities
concerning the Former Service as a result of unrelated negative changes to
Customer's business (the "Dispute")


WHEREAS, on or about March 2010, AT&T filed a lawsuit against Customer styled
AT&T Corp. v, Convera Corporation, Index No. 10/103175. in the Supreme Court of
New York, New York County (the "Lawsuit"');


WHEREAS, on February 8, 2010 Customer filed a Certificate of Dissolution with
the Secretary of State of the State of Delaware, and in connection therewith,
merged all of its operating assets in Vertical Search Works, Inc. ("VSW");


WHEREAS, AT&T and VSW are negotiating a service agreement (the "VSW Service
Agreement") which will include;


(a)           AT&T Enterprise Hosting Service with a minimum $840,000 annual
usage revenue commitment (the "New Service"). The date on which VSW executes
such documentation shall hereinafter be referred to as the "Effective Date".


(b)           The New Service shall be for a term or two (2) years from the
Effective Date.


WHEREAS, AT&T and Customer now wish to resolve this Dispute and also to dismiss,
with prejudice all claims asserted in or that could have been asserted in, the
Lawsuit;


THEREFORE, in consideration of the mutual promises contained herein, the parties
agree as follows:


1.  
 Release



In consideration of the promises contained in this Agreement, upon the execution
of the VSW Services Agreement (the "Effective Date") and without any further
action by either party., AT&T and Customer hereby release and discharge each
other (and each other's shareholders, officers, directors, affiliates and
successors) from any and all claims, damages, actions,  judgments, obligations,
demands or liabilities, known or unknown, foreseeable or unforeseeable, until
and including the date of the Agreement, which each may have against the other,
including, without limitation, any claims, damages, actions,  judgments,
obligations, demands or liabilities regarding or relating to the Dispute, the
Former Service, and the claims, actions, judgments, obligations, demands or
liabilities that are asserted in the Lawsuit or which could have been asserted
in the Lawsuit.


In addition to the foregoing. AT&T shall terminate the Former Service as of the
Effective Date. Additionally, AT&T shall adjust all shortfall and termination
charges incurred by Customer in connection with the Former Service on or before
the Effective Date.


2.  
Dismissal of Lawsuit



AT&T agrees to dismiss the Lawsuit with prejudice and within fifteen (15) days
or the Effective Date AT&T shall dismiss the Lawsuit and file all documents
necessary to dismiss the Lawsuit, and all claims asserted therein, with
prejudice, each party to pay its own costs and fees .


3.  
Entire Agreement



This Agreement is the sole, only, entire and complete agreement of the parties
relating to the subject matter hereof.  No statements, promises or
representations have been made by any party to any party, or are relied upon,
and no consideration has been or is offered, promised, expected or held out,
other than as stated in this Agreement. There are no oral or written collateral
agreements. All prior discussions and negotiations have been, and are merged and
integrated into, and are superseded by this Agreement.


4.  
Ownership of Claim



The parties hereto warrant that they have not assigned or transferred in any
manner, to any person or entity, any right or interest to which they may be
entitled regarding the Dispute between the parties. Each party warrants and
represents to the other party that it is owner and holder of all rights
concerning the claim that is the subject of this Agreement.


5.  
No Admission of Liability



This Agreement, the contents thereof or its execution shall not be construed as
any admission of liability by either party.


6.  
Legal Counsel



Each of the parties represents that in the execution of this Agreement, and the
negotiations leading thereto, it had the opportunity to consult legal counsel of
its own selection. Prior to the execution of this Agreement by each party, the
party's attorney. if any, reviewed this Agreement,  made any desired changes and
advised the party with respect to the advisability of making the settlement and
release provided herein and of executing this Agreement.


7.  
Applicable Law



This Agreement shall be construed in accordance with and be governed by the
internal laws of the State of New York in effect as of the date execution.


8.  
Enforcement of Agreement



If any action at law or in equity, including an action for declaratory or
injunctive relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to all of its costs in
prosecuting or defending said action, including a reasonable amount of its
attorneys' fees, which may be set by the court in which the action for
enforcement if brought, or in separate action for that purpose, in addition to
any other relief to which the prevailing party may be entitled.


9.  
Confidentiality



The parties agree to keep both the fact of and consideration for this Agreement
confidential and agree not to disclose it to others (unless required by law,
regulation, a court or regulatory agency of competent jurisdiction, or for the
purposes of financial reporting). Customer further agrees that, if asked about
the dispute described herein, Customer will respond only that the dispute has
been resolved satisfactorily.


10.  
Miscellaneous



(a) The delay or failure of a party to exercise any right power or privilege
hereunder or failure to strictly enforce any breach or default shall not
constitute a waiver with respect thereto and no waiver of any such right, power,
privilege, breach or default on anyone occasion shall constitute a waiver
thereof on any subsequent occasion unless clear and express notice thereof in
writing is provided.


(b) If any provision of this Agreement is held to be invalid or unenforceable,
all other provisions shall nevertheless continue in full force and effect.




IN WITNESS WHEREOF, the parties have affixed their signatures effective as of
the date first above written.




Convera Corporation
 
AT&T CORP.
 
/s/ Matthew G. Jones
 
 
/s/ Moniquee Little
(Authorized Signature)
 
(Authorized Signature)
 
Matthew G. Jones
 
 
Moniquee Little
Chief Financial Officer
 
Stat Case Manager
(Typed or Printed Name and Title)
 
(Typed or Printed Name and Title)
 
July 12, 2010
 
 
July 13, 2010
(Date signed)
 
(Date signed)







THIS AGREEMENT IS NOT ACCEPTED UNTIL SIGNED BY AT&T.




AT&T Proprietary
The information contained herein is for use
by authorized persons only and
is not for general distribution
